Michelle Griffith, Personal
                                                                Representative of the Estate of




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 30, 2015

                                   No. 04-15-00035-CV

                     ARK DIMENSION 4, INC. and Robert Pospisil,
                                 Appellants

                                             v.

    Michelle GRIFFITH, Personal Representative of the Estate of Dell O. Amy, deceased,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. 12575A
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Extend Abatement of Appeal Pending Finalization of
Settlement is GRANTED. The appeal is abated for thirty days.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court